UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-7045


SAUL WILLIAMS,

                 Petitioner – Appellant,

          v.

WARDEN, LEE CORRECTIONAL INSTITUTION,

                 Respondent – Appellee,

          and

JON OZMINT, Director of Corr of State of South Carolina,

                 Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Henry M. Herlong, Jr., Senior
District Judge. (3:07-cv-00923-HMH)


Submitted:   October 23, 2012                Decided:   November 6, 2012


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Saul Williams, Appellant Pro Se.    Melody Jane Brown, Assistant
Attorney General, Donald John Zelenka, Deputy Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Saul   Williams    seeks    to    appeal     the    district      court’s

order accepting the recommendation of the magistrate judge and

dismissing     his    petition    under    28    U.S.C.    §     2254    (2006).      We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on June 18, 2008.         The notice of appeal was filed on June 11,

2012.   Because Williams failed to file a timely notice of appeal

or obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We deny Williams’ motion for a certificate

of appealability and dispense with oral argument because the

facts   and    legal    contentions      are    adequately       presented      in   the

materials     before    the    court     and    argument       would    not    aid   the

decisional process.

                                                                              DISMISSED



                                          2